FILED
                             NOT FOR PUBLICATION                            MAR 07 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DEVONTE BERNARD HARRIS,                          No. 10-17809

               Plaintiff - Appellant,            D.C. No. 3:09-cv-04037-RS

  v.
                                                 MEMORANDUM *
MIKE GARDNER; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       California state prisoner Devonte Bernard Harris appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendants violated his right of access to the courts. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review summary judgment de novo, Little v. City of Seattle,

863 F.2d 681, 682 (9th Cir. 1988), and we affirm.

      The district court properly granted summary judgment because Harris failed

to raise a genuine dispute of material fact as to whether he suffered an actual injury

as a result of the correctional officers not shutting the office door while he was

talking to his attorney on the phone. See Lewis v. Casey, 518 U.S. 343, 348-53

(1996) (access-to-courts claim requires plaintiff to show that defendants’ conduct

caused actual injury to a non-frivolous legal claim); Cafasso, U.S. ex rel. v. Gen.

Dynamics C4 Sys., Inc., 637 F.3d 1047, 1061 (9th Cir. 2011) (“To survive

summary judgment, a plaintiff must set forth non-speculative evidence of specific

facts, not sweeping conclusory allegations.”).

      The district court did not abuse its discretion by granting defendants’ motion

to stay discovery. See Little, 863 F.2d at 685 (district court did not abuse its

discretion by staying discovery until the issue of immunity was decided because

discovery could not have affected summary judgment).

      Harris’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                       10-17809